Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features of the two parallel current paths are each formed with a different length, as in claim 18, and different cross section, as in claim 19, and the one of the connection conductors has a larger conductor cross section than the respective conductor element of the respective coil in an area outside of the contact area of the temperature sensor, as in claim 22, must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16 and 30, “at least one of the connection conductors having two parallel current paths” is understood as “there is one of the connection conductors” (or there may be plural connection conductors of the connection conductors).  The later is not positive recitation but a possibility/probability there may be plural connection conductors; thus, it is not given patentable weight.  Hence, the recitation of  “at least one of the connection conductors having two parallel current paths” is understood as “there is positively one of the connection conductors having two parallel current paths”; however, this create a questionable enablement issue.  How can one connection conductor having two current paths?  In light of the spec, particularly Figs. 2a-4c, the connection conductor [7] having two connection conductor portions [71, 72] for two parallel currents running there-through.  Thus, the two connection conductor portions [71, 72] are considered critical or essential in order for the connection conductor to have two parallel current paths, but they are not included in the claim.
In light of the spec, particularly Figs. 2a-4c, the connection conductor having two connection conductor portions [71, 72], claim 16 with the recitation of “at least one of the connection conductors having two parallel current paths” is understood as “at least one of the connection conductors having two connection conductor portions for two parallel current paths”.
 In claim 17, the phrase “the two parallel current paths are spatially separated by a recess” is understood as “wherein the two connection conductor portions of the two parallel current paths are partially separated by a recess there-between”.
In claims 18-19, “the two parallel current paths are each formed” is understood as “wherein each of the two connection conductor portions of the two parallel current paths is formed”.
In claim 20, “the one of the two parallel current paths of the temperature sensor is formed such that a defined critical operating temperature of the electric machine is mapped and detected” is indefinite because of the following:
(a)  the phrase “the one of the two parallel current paths of the temperature sensor” lacks antecedent basis (if not new subject matters) because claim 16, from which claim 20 depends, recites “ at least one of the connection conductors having two parallel current paths” (emphasis added), instead of “the one of the two parallel current paths of the temperature sensor”, as in claim 20;
(b) the phrase “a defined critical operating temperature” with the term “defined critical” is considered relative term which renders the claim indefinite. The term “defined critical” is not defined by the claim (i.e. what is the temperature that is “defined critical”?), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In light of the spec, it is understood as “the one of the at least connection conductors having two parallel current paths includes two connection conductor portions, wherein one of the two connection conductor portions being in thermally connection with to the temperature sensor is formed such that a predetermined critical operating temperature of the electric machine is mapped and detected”.
Other claims included herein due to their dependencies from the above rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18-22, and 30, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2016129446, submitted in the IDS, herein ‘Ito’) in view of Futakuchi et al (US 20160146860, herein ‘Futakuchi’).
RE claims 16 and 30, Ito discloses An electric machine comprising a rotor (not shown, but a rotor is an inherently essential component thereof); a stator [12] with an arrangement for temperature detection [34], comprising: connection conductors [28a-28d], at least one of the connection conductors having two connection conductor portions [28b, 28d] inherently having two parallel current paths; a stator winding [20] having a plurality of coils that are connected to one another by the connection conductors [28a-28d]; and a temperature sensor [34] is arranged the at one [28d] of the connection conductors [28a-28d] and is in thermal contact with the one [28d] of the connection conductor portions of the two inherently parallel current paths.  


    PNG
    media_image1.png
    634
    1166
    media_image1.png
    Greyscale

That is according to Ito description, connection conductor portion [28b] connected to the other end 26V of the first coil group V1 of the V-phase coil, while connection conductor portion [28d] extends to the other side of the first coil group W1 of the W-phase coil.  Hence, implicitly the two connection conductor portions [28b, 28d] are two parallel current paths, wherein the temperature sensor [34] being connected to [28d] for detecting a temperature, wherein the temperature sensor is arranged at one of the two parallel current paths at least one [28d] of the connection conductors [28b, 28d] having two parallel current paths.  However, Ito does not explicitly states that the two connector conductor portions are parallel current paths.
Nonetheless, Futakuchi teaches “where multiple current paths are arranged in parallel as in current paths for supplying currents to a three-phase motor etc., the temperature of the magnetic detection elements corresponding to the current paths is difficult to accurately detect by single temperature sensor. In order to accurately detect the temperature of each of the magnetic detection elements to perform the accurate temperature correction, it is necessary to provide a temperature sensor for each of the magnetic detection elements corresponding to the current paths.”  (see [0007]).  Those skilled in the art would understand that the Futakuchi important teaching concept is that a temperature sensor should be provided/connected to at least one of the plural parallel current paths for accurately detecting the temperature generated therein.
Hence, by applying the Futakuchi important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine’s stator by connecting the prior art temperature sensor to one of the two parallel current paths for accurately detecting the temperature generated therein.
RE claims 18 and 19, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine’s stator by changing size/shape of the two connection conductor portions of the at least one of the connection conductors such that each formed with a different length or different cross section.  Doing so would be a matter of obvious engineering design choices based on a design/preferable current(s) running through each of the two connection conductor portions of the two parallel current paths; also, it has been held that a change in size/shape (i.e. lengths or cross-section) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).

RE claim 20, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine’s stator by configuring the two connection conductor portions of the at least one of the connection conductors such that the one of the two parallel current paths of the temperature sensor is formed such that a predetermined critical operating temperature of the electric machine is mapped and detected.  Doing so would enable the temperature sensor to provide accurate detecting result; also, it would be a matter of obvious engineering design choice to configure the connection conductor portion that is thermally connected to the temperature sensor to meet the operational requirements of the sensor for accurate temperature sensing; otherwise, the sensor would not be effective and potential thermally damage may occur.
RE claim 21, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine’s stator by selecting suitable material such that the one the connection conductors is formed at least in a contact area of the temperature sensor from a same conductor material and substantially a same conductor cross section as a respective conductor element of a respective coil of the stator winding.  Doing so would avoid any significant discrepancies therebetween the connection conductor and the temperature sensor, for examples (but not limited to) difference in expansion coefficients, thermal withstand characteristics, etc.
RE claim 22, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine’s stator by changing size/shape of the one of the connection conductors has a larger conductor cross section than the respective conductor element of the respective coil in an area outside of the contact area of the temperature sensor.  Doing so would be a matter of obvious engineering design choices based on a design/preferable current running there-through; also, it has been held that a change in size/shape (i.e. lengths or cross-section) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).

Allowable Subject Matter
Claims 23-29 are rejected/objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and correction(s) for the above indefinite issues mentioned above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834